DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “eye catching” in claims 24, 25, 34, 35 and 36 is a relative term which renders the claim indefinite. The term “eye catching” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term eye catching is not defined and one of ordinary skill would not know the metes and bounds of this term as eye catching will vary from person to person.
The term “inconspicuous” in claims 24, 34 and 35 is a relative term which renders the claim indefinite. The term “inconspicuous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term inconspicuous is not defined and one of ordinary skill would not know the metes and bounds of this term as inconspicuous will vary from person to person.
The term “stark” in claims 25 and 36 is a relative term which renders the claim indefinite. The term “stark” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term stark is not defined and one of ordinary skill would not know the metes and bounds of this term as stark will vary from person to person.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 is a duplicate of claim 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-… are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication 20040086678).
a.	As to claims 20- 25, 27-30 Chen discloses a surface covering, wherein the surface covering comprises at least one support (backing layer), with at least one base coating on the support.  A printed pattern layer (printing substrate) is located on the base coating and at least one protective layer is located on the print coating (abs).  The protective layer will inherently be transparent to view the print layer.  The digital print layer can be any design or appearance for instance can have the appearance of wood grain or other natural stone or any pattern or design desired by the consumer (paragraph 28).  This reference is silent to the specifics of the pattern.
 Therefore it would have been obvious to one of ordinary skill in the art to have formed the synthetic printed image to have to the total printed out surface being at least 16m2 of flooring, said areal and lineal features located within a subarea of at least .01m2 with an aspect ratio not greater than 5 form a visual motif that is unique within a radius of at least 2m around said subarea as this would be an aesthetic design choice of a user.  See MPEP 2144.06.  Chen discloses that any patterned can be formed depending upon the desired design of a consumer such as forming the motifs in a random manner, comprising continuity between local motifs by optical blending, forming eye-catching and inconspicuous motifs or eye-catching and stark contrast motifs.

b.	As to claim 26, Chen discloses that additional protective coatings layers can be present.  Therefore the first protective coating will be the wear layer and the additional coating will be the top layer. 
c.	As to claims 31-37, Chen discloses a surface covering, wherein the surface covering comprises at least one support (backing layer), with at least one base coating on the support.  A printed pattern layer (printing substrate) is located on the base coating and at least one protective layer is located on the print coating (abs).  Chen discloses that additional protective coatings layers can be present.  Therefore the first protective coating will be the wear layer and the additional coating will be the top layer.  The protective layer will inherently be transparent to view the print layer.  The digital print layer can be any design or appearance for instance can have the appearance of wood grain or other natural stone or any pattern or design desired by the consumer (paragraph 28).  This reference is silent to the specifics of the pattern.
 Therefore it would have been obvious to one of ordinary skill in the art to have formed the synthetic printed image to have to the total printed out surface being at least 16m2 of flooring, said areal and lineal features located within a subarea of at least .25cm2 with an aspect ratio not greater than 5 form a visual motif that is unique within a radius of at least 2m around said subarea as this would be an aesthetic design choice of a user.  See MPEP 2144.06.  Chen discloses that any patterned can be formed depending upon the desired design of a consumer such as forming the motifs in a random manner, comprising continuity between local motifs by optical blending, forming eye-catching and inconspicuous motifs or eye-catching and stark contrast motifs.

Response to Arguments
Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785